Citation Nr: 0810220	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  96-48 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected left eye iritis with corneal 
opacity (hereinafter, "left eye disorder") for the period 
prior to December 19, 1996.

2.  Entitlement to a rating in excess of 30 percent for the 
veteran's service-connected left eye disorder for the period 
on and after December 19, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter is before the Board of Veterans' Appeals on 
appeal from a February 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied a rating in excess of 10 percent for 
the veteran's service-connected left eye disorder.  In 
February 2003, the RO increased the assigned rating for the 
left eye disorder to 30 percent, effective December 19, 1996.

The veteran provided testimony at a hearing before personnel 
at the RO in November 1996, and before the undersigned 
Veterans Law Judge in September 1998.  Transcripts of both 
hearings have been associated with the veteran's VA claims 
folder.

In March 1999, September 2003, and February 2006, the Board 
remanded the case for additional development.  As a 
preliminary matter, the Board finds that the remand 
directives have been substantially completed.  Therefore, a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

For good cause shown, the veteran's appeal has been advanced 
on the Board's docket in accord with 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Prior to December 19, 1996, the competent medical 
evidence reflects that the left eye visual acuity was 20/70.

3.  On and since December 19, 1996, the veteran has had 
blindness of the left eye, and is in receipt of special 
monthly compensation for loss of use of that eye.

4.  The veteran's nonservice-connected right eye visual 
acuity is considered to be 20/40 for purposes of evaluating 
his service-connected left eye disorder.

5.  The record does not reflect that the veteran has 
enucleation of the left eye, nor serious cosmetic defect.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service-connected left eye disorder for the period prior to 
December 19, 1996, are not met.  38 U.S.C.A. §§ 1155, 1160, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.383, 
4.1, 4.2, 4.10, 4.84a, Diagnostic Code 6003-6079 (2007).

2.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected left eye disorder for the period 
on and after December 19, 1996, are not met.  38 U.S.C.A. 
§§ 1155, 1160, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.383, 4.1, 4.2, 4.10, 4.84a, Diagnostic Code 6003-
6070 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  Specifically, the Veterans Claims Assistance Act of 
2000 (VCAA), which became law on November 9, 2000, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  However, because the VCAA was enacted 
after the initial adjudication of the veteran's claim by the 
RO, it was impossible to provide notice of the VCAA before 
the initial adjudication in that claim.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7- 
2004.  Under such circumstances, the United States Court of 
Appeals for the Federal Circuit has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the veteran was sent VCAA-compliant notification 
letters in June 2001, August 2004, March 2005, July 2005, 
March 2006, August 2006, and December 2006, with subsequent 
readjudication by Supplemental Statements of the Case (SSOCs) 
beginning in February 2003.  Taken together, the 
aforementioned VCAA letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008), regarding the information that 
must be provided to a claimant in the context of an increased 
rating claim.  Specifically, the Court held that section § 
5103(a) requires: (1) at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

In regard to the aforementioned criteria, the Board notes 
that the aforementioned VCAA letters satisfies elements (1) 
and (3).  Although none of the aforementioned notification 
letters contained the specific criteria of the relevant 
Diagnostic Code (i.e., element (2)), this information was 
included in the Statement of the Case.  The Board also notes 
that the veteran has actively participated in the processing 
of his case, and the statements submitted in support of his 
claim have indicated familiarity with the requirements for 
the benefits sought on appeal.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 
427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records 
pertinent to the issue on appeal are in the claims folder.  
Nothing indicates that the veteran has identified the 
existence of any other relevant evidence that has not been 
obtained or requested.  Further, he has had the opportunity 
to present evidence and argument in support of this claim, to 
include at the September 1998 Board hearing.  Moreover, he 
was accorded VA medical examinations regarding this case in 
September 1995, December 1996, October 2002, August 2005, and 
January 2007.  Consequently, for these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, the Court recently held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under Diagnostic Code 6003, iritis, in chronic form, is to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum rating 
during active pathology is 10 percent.

The veteran has been service connected for his left eye, not 
his right eye.  Accordingly, the visual acuity of his right 
eye can be considered for rating purposes only if there is 
blindness in that eye.  38 U.S.C.A. § 1160(a)(1); 38 C.F.R. 
§§ 3.383, 4.84a (Diagnostic Code 6070); Villano v. Brown, 10 
Vet. App. 248, 250 (1997).  Although the medical examinations 
have shown decreased visual acuity in the right eye, the 
record does not support a finding of blindness as defined by 
VA regulation.  For example, the December 19, 1996, VA 
examination indicated right eye uncorrected vision was 20/70, 
correctable to 20/50.  The October 2002 examination indicated 
it was correctable to 20/70.  The August 2005 VA examination 
showed right eye visual acuity of 20/50.  Further, the 
January 2007 VA examination noted that while vision never 
recovered after cataract surgery in 1997 to better than 
20/50, it was shown to be correctable to 20/70 on that 
evaluation.  Therefore, the right eye must be presumed normal 
for purposes of assigning a rating to his left eye 
disability.

Diagnostic Codes 6061-6079 contain the criteria to evaluate 
impairment of central visual acuity.

In this case, records prior to December 19, 1996, show the 
left eye visual acuity was as follows: correctable to 20/70 
in September 1995.  This corresponds to the 10 percent rating 
assigned for that period.  38 C.F.R. § 4.84a, Diagnostic Code 
6079.  Accordingly, he is not entitled to a higher rating 
during that period.

Since December 19, 1996, the veteran has had blindness of the 
left eye, and is in receipt of special monthly compensation 
for loss of use of that eye.  Given that the visual acuity in 
his right eye is presumed by operation of law to be normal 
for rating purposes, he is entitled to no more than a 30 
percent rating under 38 C.F.R. 4.84a, Diagnostic Codes 6019 
and 6070.

When, as here, only one eye is being compensated, the maximum 
evaluation for total loss of vision of that eye is 30 
percent, unless, as noted above, there is (a) blindness in 
the non-service-connected eye; (b) enucleation of the 
compensated eye; or (c) serious cosmetic defect.  38 C.F.R. 
§§ 3.383, 4.80.  None of those exceptional criteria is met 
here.  As discussed above, the veteran is not blind in his 
right eye. There is no evidence that his left eye has been 
enucleated, and there is no evidence of a serious cosmetic 
defect such as a marked or unsightly deformity of the 
eyelids, or visible or palpable tissue loss with gross 
distortion or asymmetry of the eyes. See, e.g., 38 C.F.R. § 
4.118, Diagnostic Code 7800.

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria for ratings in excess 
of those currently in effect for the service-connected left 
eye disorder during any portion of the appeal period.  Thus, 
the Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).




ORDER

Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected left eye disorder for the period 
prior to December 19, 1996, is denied.

Entitlement to a rating in excess of 30 percent for the 
veteran's service-connected left eye disorder for the period 
on and after December 19, 1996, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


